EXHIBIT 10.4

 

SATCON TECHNOLOGY CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT

 

(2005 Incentive Compensation Plan)

 

Agreement

 

1.                                      Grant of Option.  The attached Notice of
Grant of Stock Options (the “Notice”) and this Non-Qualified Stock Option
Agreement evidence the grant by SatCon Technology Corporation (the “Company”),
as of [                       , 20   ], to the person names in the Notice (the
“Optionee”) an option (the “Option”) to purchase up to that number of shares of
the Company’s Common Stock, par value $0.01 per share, set forth in the Notice
(the “Shares”) at an exercise price per share set forth in the Notice (the
“Exercise Price”).  The Option shall be subject to the terms and conditions set
forth herein.  The Option was issued pursuant to the Company’s 2005 Incentive
Compensation Plan (the “Plan”), which is incorporated herein for all purposes. 
The Option is a Non-Qualified Stock Option, and not an Incentive Stock Option. 
The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and conditions hereof and thereof and all applicable
laws and regulations.

 

2.                                      Definitions.  Unless otherwise provided
herein, terms used herein that are defined in the Plan and not defined herein
shall have the meanings attributed thereto in the Plan.

 

3.                                      Exercise Schedule.  Except as otherwise
provided in Sections 6 or 9 of this Agreement, or in the Plan, the Option will
become exercisable (“vest”) in accordance with the schedule set forth in the
Notice, provided that the Continuous Service of the Optionee continues through
and on the applicable vesting date (each, a “Vesting Date”). To the extent that
the Option has become exercisable with respect to a percentage of Shares, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service with the Company and its
Related Entities, any unvested portion of the Option shall terminate and be null
and void.

 

4.                                      Method of Exercise.  The vested portion
of this Option shall be exercisable in whole or in part in accordance with the
exercise schedule set forth in Section 3 hereof by written notice which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised, and such other representations and
agreements as to the holder’s investment intent with respect to such Shares as
may be required by the Company pursuant to the provisions of the Plan.  Such
written notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Secretary of the Company.  The written notice shall
be accompanied by payment of the Exercise Price.  This Option shall be deemed to
be exercised after both (a) receipt by the Company of such written notice
accompanied by the Exercise Price and (b) arrangements that are satisfactory to
the Committee in its sole discretion have been made for Optionee’s payment to
the Company of the amount, if any, that is necessary to be withheld in
accordance with applicable Federal or state withholding requirements.  No

 

--------------------------------------------------------------------------------


 

Shares will be issued pursuant to the Option unless and until such issuance and
such exercise shall comply with all relevant provisions of applicable law,
including the requirements of any stock exchange upon which the Shares then may
be traded.

 

5.                                      Method of Payment.  Payment of the
Exercise Price shall be by any of the following, or a combination thereof, at
the election of the Optionee:  (a) cash; (b) check; (c) with Shares that have
been held by the Optionee for at least 6 months (or such other Shares as the
Company determines will not cause the Company to recognize for financial
accounting purposes a charge for compensation expense), (d) pursuant to a
“cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares (or, to the extent permitted by the Committee, a margin loan)
sufficient to pay the Exercise Price and any applicable income or employment
taxes, or (e) such other consideration or in such other manner as may be
determined by the Committee in its absolute discretion.

 

6.1                               Termination of Options (excluding Outside,
Non-Employee Directors).  Any unexercised portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

 

(a)                                 unless the Committee otherwise determines in
writing in its sole discretion, three (3) months after the date on which the
Optionee’s Continuous Service with the Company and its Related Entities is
terminated for any reason other than by reason of (i) termination of the
Optionee’s Continuous Service by the Company or a Related Entity for Cause,
(ii) a Disability of the Optionee, or (iii) the Optionee’s death;

 

(b)                                 immediately upon the termination of the
Optionee’s Continuous Service with the Company and its Related Entities for
Cause;

 

(c)                                  twelve (12) months after the date on which
the Optionee’s Continuous Service with the Company and its Related Entities is
terminated by reason of a Disability;

 

(d)                                 twelve (12) months after the date of
termination of the Optionee’s Continuous Service with the Company and its
Related Entities by reason of the death of the Optionee (or, if later, three
(3) months after the date on which the Optionee shall die if such death shall
occur during the one year period specified in paragraph (c) of this Section 6);
or

 

(e)                                  the tenth (10th) anniversary of the date as
of which the Option is granted.

 


6.2                               TERMINATION OF OPTIONS (FOR OUTSIDE,
NON-EMPLOYEE DIRECTORS).  DIRECTORS OF THE CORPORATION SHALL HAVE TWO YEARS FROM
THE DATE OF SUCH CESSATION IN WHICH TO EXERCISE ANY FULLY VESTED OPTIONS. 
NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT, PRIOR TO THE FINAL EXERCISE
DATE, VIOLATES THE NON-COMPETITION OR CONFIDENTIALITY PROVISIONS OF ANY
EMPLOYMENT CONTRACT, CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT OR OTHER
AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY, THE RIGHT TO EXERCISE THIS
OPTION SHALL TERMINATE IMMEDIATELY UPON SUCH VIOLATION.

 

2

--------------------------------------------------------------------------------


 

7.                                      Transferability.  Unless otherwise
determined by the Committee, the Option granted hereby is not transferable
otherwise than by will or under the applicable laws of descent and distribution,
and during the lifetime of the Optionee the Option shall be exercisable only by
the Optionee, or the Optionee’s guardian or legal representative. In addition,
the Option shall not be assigned, negotiated, pledged or hypothecated in any way
(whether by operation of law or otherwise), and the Option shall not be subject
to execution, attachment or similar process. Upon any attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the Option by reason of any execution, attachment or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void.  The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

8.                                      No Rights of Stockholders.  Neither the
Optionee nor any personal representative (or beneficiary) shall be, or shall
have any of the rights and privileges of, a stockholder of the Company with
respect to any shares of Stock purchasable or issuable upon the exercise of the
Option, in whole or in part, prior to the date of exercise of the Option.

 

9.                                      Acceleration of Exercisability of
Option.

 

(a)                                                                           
This Option shall become immediately fully exercisable in the event that, prior
to the termination of the Option pursuant to Section 6 hereof, and during the
Optionee’s Continuous Service, there is a “Change in Control,” as defined in
Section 9(b) of the Plan.

 

(b)                                 Notwithstanding the foregoing, if in the
event of a Change in Control the successor company assumes or substitutes for
the Option, the vesting of the Option shall not be accelerated as described in
Section 9(a).  For the purposes of this paragraph, the Option shall be
considered assumed or substituted for it following the Change in Control the
Option or substituted option confers the right to purchase, for each Share
subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company, or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of the Option will be solely common stock of the successor company or
its parent or subsidiary substantially equal in fair market value to the per
share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding. 
Notwithstanding the foregoing, in the event of a termination of the Optionee’s
employment in such successor company (other than for Cause) within 24 months
following such Change in Control, the option held by the Optionee at the time of
the Change in Control shall be accelerated as described in paragraph (a) of this
Section 9.

 

3

--------------------------------------------------------------------------------


 

10.                               No Right to Continued Employment or Service. 
Neither the Option nor this Agreement shall confer upon the Optionee any right
to continued employment or service with the Company or any Related Entity.

 

11.                               Law Governing.  This Agreement shall be
governed in accordance with and governed by the internal laws of the State of
Delaware.

 

12.                               Interpretation / Provisions of Plan Control.
 This Agreement is subject to all the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan adopted by the
Committee as may be in effect from time to time. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Optionee accepts the Option subject to all of the
terms and provisions of the Plan and this Agreement.  The undersigned Optionee
hereby accepts as binding, conclusive and final all decisions or interpretations
of the Committee upon any questions arising under the Plan and this Agreement.

 

13.                               Notices.  Any notice under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Company, to the Company’s Secretary
at 27 Drydock Avenue, Boston, MA 02110, or if the Company should move its
principal office, to such principal office, and, in the case of the Optionee, to
the Optionee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

 

14.                               Counterparts.  This Agreement may be executed
in two or more separate counterparts, each of which shall be an original, and
all of which together shall constitute one and the same agreement.

 

4

--------------------------------------------------------------------------------


 

OPTIONEE’S ACKNOWLEDGEMENT

 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement.  The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 

Dated:

 

 

OPTIONEE:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

5

--------------------------------------------------------------------------------

 